Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments
Applicant argues: the amendment of claim incorporated coupling, see pg. 2 of the argument
Examiner respectfully disagrees. Applicant’s amendment and the related arguments with respect to claim 42 have been considered. The instant application is rejected on new grounds of rejection while considering the newly amended limitations because the new ground of rejection: wherein said temperature reference system (Yoon para. 26) is releasably (Yoon para. 77, i.e. the combination of two embodiment, where the temperature reference of one embodiment is used for the other embodiment as references) or fixedly coupled (Yoon para. 27) to said IR camera (Yoon see, Fig. 2). Applicant should note that Yoon has never said all the embodiment, any embodiment has the reference fixed to the thermometer; instead, from the cited figure, the reference is detached from the thermometer. However, like Applicant said, the system can be fixed to the thermometer as assertion from Applicant. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the sensing unit, the control unit, the heating and cooling unit in claims 1/10/17/31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. I.e. pg. 55 of the instant application for control unit, pg. 57 for sensing unit, pg. 10 for heating and cooling unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: temperature reference unit in claims 1/17/31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-36, 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraden (US 2007 /0153871 Al, hereinafter “Fraden”), in view of Yoon (US 20200309604 A1 hereinafter “Yoon”).

Regarding claim 1, FRADEN/YOON, for the same motivation of combination, discloses a IR camera assembly for measuring and calibrating a temperature of a target comprising (see rejection of claim 31): a temperature reference system (see rejection of claim 31) which comprises: at least one sensing unit (as cited in claim 31, here the sensing unit is within the temperature reference unit as cited in rejection of claim 31) which measures its temperature and at least a portion of which is exposed to an ambient air (see rejection of claim 31); at least one of a heating unit and a cooling unit disposed close to said sensing unit, wherein said heating unit generates heat, delivers said heat to said sensing unit, and increases said temperature of said sensing unit, and wherein said cooling unit absorbs heat from said sensing unit, and decreases said temperature of said sensing unit (see rejection of claim 31); and a control unit for maintaining said temperature of said sensing unit at a preset temperature by manipulating said at least one of said heating and cooling units (see rejection of claim 31); and an IR camera which detects a first amount of first IR rays emitted by said sensing unit and a second amount of second IR rays emitted by said target (see rejection of claim 31), wherein said assembly obtains a relationship between said first amount of said IR rays and said temperature of said sensing unit (see rejection of claim 31), and wherein said assembly determines a temperature of said target from said second amount of said IR rays using said relationship (see rejection of claim 31); The other amendments are similar to claim 31 and are rejected under the same rationale.

Regarding claim 2, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said at least one of said heating and cooling unit includes a top portion, and wherein said sensing unit is disposed in one of: on top of said top portion, wherein at least a substantial portion of said sensing unit is exposed to said ambient air; inside a cavity which is formed in one of said heating and cooling units, where at least a portion but not an entire portion of said sensing unit is disposed inside said cavity; and inside said cavity, where an entire portion of said sensing unit is disposed inside said cavity (see sensing unit location citation below)

Regarding claim 3, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said preset temperature falls between a low temperature and a high temperature, wherein said low temperature is one of 35.0C, 36.0C, 37.0C, 38.0C, and 39.0C, wherein said high temperature is one of 37.0C, 38.0C, 39.0C, 40.0C, 41.0C, and 42.0C, and wherein said low temperature is less than said high temperature (FRADEN, para. 37)

Regarding claim 4, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said sensing unit is one of a thermocouple, a thermistor, and a resistance temperature detector (see thermistor citation below).

Regarding claim 8, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said preset temperature is determined by one of: said temperature reference system; a first user of said temperature reference system; said IR camera; a second user of said IR camera; and a third user of said assembly (FRADEN, para. 37).

Regarding claim 9, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said assembly performs one of: keeping said preset temperature at a constant value; varying said preset temperature according to a preset sequence; varying said preset temperature according to a temperature of said ambient air; varying said preset temperature when said temperature of said target falls between a certain range; and varying said preset temperature when said temperature of said target exceeds a certain value, wherein said certain value is greater than one of 37.0C, 37.50C, 380C, 38.50C, 390C, 39.50C, and 40.0C (FRADEN, para. 37).

Regarding claim 10, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said temperature reference system includes at least two sensing units, and wherein said control unit maintains said temperatures of said sensing units at two preset temperatures (see two sensing citation below).

Regarding claim 11, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 10, wherein at least one of said sensing units is one of a thermocouple, a thermistor, and a resistance temperature detector (see Thermistor citation below).

Regarding claim 12, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 10, wherein said two preset temperatures are one of: different from each other; and identical to each other (FRADEN, para. 37).

Regarding claim 13, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 12, wherein said assembly performs one of: keeping at least one of said two preset temperatures at a constant value; varying at least one of said two preset temperatures according to a preset sequence; varying at least one of said two preset temperatures according to a temperature of said ambient air; varying at least one of said two preset temperatures when said temperature of said tar- get falls between a certain value; and varying at least one of said two preset temperatures when said temperature of said tar- get exceeds a certain value (FRADEN, para. 37).

Regarding claim 14, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said at least one of said heating and cooling units is a Peltier element (see Peltier citation below).

Regarding claim 15, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said sensing unit is one of fixedly and detachably coupled to said IR camera (see sensing unit coupled citation below).

Regarding claim 16, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 1, wherein said sensing unit is disposed closer to said target than said IR camera when said IR camera detects said first and second amounts of said IR rays (see sensing unit disposed citation below).

Regarding claim 17, FRADEN/YOON, for the same motivation of combination, further discloses an IR camera assembly for measuring and calibrating a temperature of a target comprising (see rejection of claim 31): a temperature reference system which comprises: a temperature reference unit defining a top surface which is exposed to an ambient air and which has an IR emissivity greater than 0.9 (FRADEN, ambient reference, para. 37, see rejection of claim 31); at least one sensing unit which is disposed in said temperature reference unit and which measures a temperature of said temperature reference unit (see rejection of claim 31); at least one of a heating unit and a cooling unit disposed adjacent to said temperature reference unit (see rejection of claim 31), wherein said heating unit generates heat, delivers said heat to said temperature reference unit, and increases said temperature of said temperature reference unit, and wherein said cooling unit is disposed adjacent to said temperature reference unit, absorbs heat from said temperature reference unit, and decreases said temperature of said temperature reference unit (see rejection of claim 31); and a control unit for maintaining said temperature of said temperature reference unit at a preset temperature by manipulating said at least one of said heating and cooling units (see rejection of claim 31); and an IR camera which detects a first amount of first IR rays emitted by at least a portion of said top surface of said temperature reference unit and a second amount of second IR rays emitted by said target, wherein said assembly obtains a relationship between said first amount of said IR rays and said temperature of said sensing unit (see rejection of claim 31), and wherein said assembly determines a temperature of said target from said second amount of said IR rays using said relationship (see rejection of claim 31); The other amendments are similar to claim 31 and are rejected under the same rationale.

Regarding claim 18, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said sensing unit is disposed in one of: on said top surface, wherein at least a substantial portion of said sensing unit is exposed to said ambient air; inside a cavity which is formed in said top surface, where at least a portion but not an entire portion of said sensing unit is disposed inside said cavity; and inside said cavity in which an entire portion of said sensing unit is disposed (see sensing unit disposed citation below)

Regarding claim 19, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said preset temperature falls between a low temperature and a high temperature, wherein said low temperature is one of 350C, 360C, 370C, 380C, and 390C, wherein said high temperature is one of 370C, 380C, 390C, 400C, 410C, and 420C, and wherein said low temperature is less than said high temperature (FRADEN, para. 37).

Regarding claim 20, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said sensing unit is one of a thermocouple, a thermistor, and a resistance temperature detector (see below, thermistor citation).

Regarding claim 21, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said preset temperature is determined by one of: said temperature reference system; a first user of said temperature reference system; said IR camera; a second user of said IR camera; and a third user of said assembly (FRADEN, para. 37).

Regarding claim 22, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said assembly performs one of: keeping said preset temperature at a constant value; varying said preset temperature according to a preset sequence; varying said preset temperature according to a temperature of said ambient air; varying said preset temperature when said temperature of said target falls between a certain range; and varying said preset temperature when said temperature of said target exceeds a certain value (FRADEN, para. 37).

Regarding claim 23, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 22, wherein said certain value is greater than one of 370C, 37.50C, 38.0C, 38.50C, 390C, 39.50C, and 40.0C (FRADEN, para. 37, i.e. when the person is fever, the set value will be higher, i.e. 40 C).

Regarding claim 24, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said temperature reference system includes at least two sensing units, and wherein said control unit maintains said temperatures of said sensing units at two preset temperatures (see sensing units citation below).

Regarding claim 25, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 24, wherein at least one of said sensing units is one of a thermocouple, a thermistor, and a resistance temperature detector (see thermistor citation below).

Regarding claim 26, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 24, wherein said two preset temperatures are one of: different from each other; and identical to each other (see FRADEN, para. 37).

Regarding claim 27, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 24, wherein said assembly performs one of: keeping at least one of said two preset temperatures at a constant value; varying at least one of said two preset temperatures according to a preset sequence; varying at least one of said two preset temperatures according to a temperature of said ambient air; varying at least one of said two preset temperatures when said temperature of said tar- get falls between a certain value; and varying at least one of said two preset temperatures when said temperature of said tar- get exceeds a certain value (see preset temperature citation below).

Regarding claim 28, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said at least one of said heating and cooling units is a Peltier element (see Peltier citation below).

Regarding claim 29, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said sensing unit is one of fixedly and detachably coupled to said IR camera (see sensing unit coupling citation below)

Regarding claim 30, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 17, wherein said sensing unit is disposed closer to said target than said IR camera when said IR camera detects said first and second amounts of said IR rays (as cited below, i.e. FRADEN, Fig. 2, where sensing unit is closer to the target, while the camera is away from it).

Regarding claim 31, FRADEN discloses a temperature reference system (FRADEN, para. 37) for providing an IR camera (FRADEN abstract) with at least two reference temperatures (FRADEN, para. 37 Fig. 2) which said IR camera uses in measuring and calibrating a temperature (FRADEN, para. 37) of a target (FRADEN, Fig. 2) who has an unknown body temperature (FRADEN, para. 37) comprising: a temperature reference unit which includes a first surface, a second surface, and an interior between said first and second surfaces, wherein said second surface is exposed to an ambient air and to said IR camera, and wherein said second surface defines thereon a first pink body as well as a second pink body each of which has an IR-ray emissivity which is greater than 0.9 (FRADEN, para. 37); said IR camera: to detect a first amount of IR rays (FRADEN, claim 6) emitted by said first pink body at first preset temperature (FRADEN, para. 37); to detect a second amount of IR rays emitted by said second pink body at second preset temperature (FRADEN, para 37); to obtain a first relationship between said first amount and said first temperature (para. 42, temperature computation), to obtain a second relationship between said second amount and said second temperature (para. 42), to detect a third amount of IR rays emitted by said target, and to determine said temperature of said target using at least one of said first and second relationships (para. 42).
	Although FRADEN discloses the blackbodies with preset temperatures, it is noted that FRADEN is silent the detail of design of the blackbody about a first sensing unit which is disposed close to said first pink body and measures a first temperature of said first pink body; a second sensing unit which is disposed close to said second pink body and measures a second temperature of said second pink body; at least one of a heating unit and a cooling unit each of which is disposed close to said first surface, wherein said heating unit generates heat, delivers said heat to said first and second pink bodies, and increases temperatures of said first and second pink bodies, and wherein said cooling unit absorbs heat from said first and second pink bodies, and decreases temperatures of said first and second pink bodies; and a control unit which manipulating said at least one of said heating and cooling units in order to maintain said first temperature at a first preset temperature and to maintain said second temperature at a second preset temperature, wherein said temperature reference system generates a first signal and a second signal each representing said first temperature and said second temperature, respectively, and sends said first and second signals to said IR camera, whereby said temperature reference system allows said IR camera as claimed.
However, YOON discloses a first relationship between said first amount and said first temperature (YOON, para. 60) ; a first sensing unit (as cited below, i.e. para. 37) which is disposed close (as cited below. i.e. YOON, para. 37) to said first pink body and measures the first temperature (as cited above, i.e. two blackbodies with preset two different preset temperatures) of said first pink body (Fig. 11, para. 16); a second sensing unit (as cited below, YOON, i.e. para. 37) which is disposed close to said second pink body and measures a second temperature of said second pink body (as cited above, i.e. two blackbodies); at least one of a heating unit (as cited below, i.e. accordingly, temperature stabilization of temperature-stabilized isothermal enclosure 208 can be accomplished with a thermoelectric cooler such as those that function by Peltier effect. Such thermoelectric coolers can be controlled by temperature controller 221 via, e.g.,) and a cooling unit (YOON, [0016] FIG. 11 shows non-contact temperature measurements of a water-bath blackbody initially measured to be at 45.342° C. using ART. A temperature-stabilization circuit was off at a beginning of measurements and on past a 16-hour mark. An increase in temperature is due to decrease in temperature of an uncontrolled, optical assembly. After thermo-electric coolers control temperature of the assembly, measured temperature returns to an initial value to within 2 mK) each of which is disposed close to said first surface, wherein said heating unit generates heat, delivers said heat to said first and second pink bodies (as cited above, TE cooler will heat and cool the pink bodies, para. 75, 15-75 degree), and increases temperatures of said first and second pink bodies (heating by the TE cooler), and wherein said cooling unit absorbs heat from said first and second pink bodies, and decreases temperatures of said first and second pink bodies (as cited above, i.e. TE cooler cooling); and a control unit which manipulating said at least one of said heating and cooling units in order to maintain said first temperature at a first preset temperature and to maintain said second temperature at a second preset temperature (YOON, para. 37), wherein said temperature reference system generates a first signal and a second signal each representing said first temperature and said second temperature (as cited below, i.e. thermistor generates temperature associated signal for the controller), respectively, and sends said first and second signals to said IR camera (), whereby said temperature reference system allows said IR camera (YOON, para. [0037] Temperature-stabilized isothermal enclosure 208 holds field stop 205, collimating lens 204, Lyot stop 203, detector lens 202, and temperature stabilized detector 201. Field stop 205, collimating lens 204, Lyot stop 203, detector lens 202, and temperature stabilized detector 201 are maintained at the same, constant temperature. A temperate of temperature-stabilized isothermal enclosure 208 is controlled, and a set point for the temperature of temperature-stabilized isothermal enclosure 208 is selected to reduce thermal gradients inside temperature-stabilized isothermal enclosure 208. Accordingly, temperature stabilization of temperature-stabilized isothermal enclosure 208 can be accomplished with a thermoelectric cooler such as those that function by Peltier effect. Such thermoelectric coolers can be controlled by temperature controller 221 via, e.g., entry enclosure temperature signal 228, detector enclosure temperature signal 227, or detector temperature control signal 226. Temperature stabilization can also be performed using a circulating fluid that is temperature-stabilized with a bath or a chiller. Sensing the temperature of temperature-stabilized isothermal enclosure 208 can be performed with a contact sensor such as a thermistor, platinum resistance thermometer or thermocouple. It is contemplated that a non-contact temperature measurement of temperature-stabilized isothermal enclosure 208 can be made by a pyrometer or another temperature-stabilized isothermal enclosure 208 that has been calibrated. Heatsinks can dissipate heat generated by thermoelectric coolers) to detect object temperature (para. 25);
wherein said temperature reference system (para. 26) is releasably (para. 77, i.e. the combination of two embodiment, where the temperature reference of one embodiment is used for the other embodiment as references) or fixedly coupled (para. 27) to said IR camera (see, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of FRADEN by adding YOON's teaching so as to have benefit of having a stable temperature measurement to few millikelvins over extended periods of time, such as months, and are easily transportable and deployable.


Regarding claim 32, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein at least one of said first and second sensing units is one of a thermocouple, a thermistor, and a resistance temperature detector (as cited above, i.e. YOON, thermistor).

Regarding claim 33, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein said first sensing unit is disposed in one of: on said second surface and right next to said first pink body; on said second surface but away from said first pink body by a first lateral distance along a lateral direction which is parallel with said second surface (YOON, para.26, Fig. 3); immediately below said first pink body while contacting said first pink body; and between said first and second surfaces and away from said first pink body by a first vertical distance along a vertical direction which is perpendicular to said lateral direction (YOON, para. 37, Fig. 3).

Regarding claim 34, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein at least one of said preset temperatures is a body temperature of one of a normal person, a person with a fever, and another person with a hyperthermia (FRADEN, Para 37).

Regarding claim 35, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein one of said preset temperatures is a body temperature of a normal person, and wherein another of said preset temperatures is another body temperature of one of a person with a fever and another person with a hyperthermia (FRADEN, Para 37, Fig. 9).

Regarding claim 36, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein both of said preset temperatures are body temperatures of one of a person with a fever and another person with a hyperthermia (FRADEN, Para 37, Fig. 9).

Regarding claim 39, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein said first preset temperature is between a first low temperature and a first high temperature, wherein said first low temperature is one of 350C, 360C, 370C, 380C, and 390C, wherein said first high temperature is one of 370C, 380C, 390C, 400C, 410C, and 420C, and wherein said first low temperature is less than said first high temperature (FRADEN, para. 37).

Regarding claim 40, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein said first preset temperature is determined by one of: said temperature reference system; a first user of said temperature reference system; said IR camera; a second user of said IR camera; and a third user of said assembly (FRADEN, para. 37). 

Regarding claim 41, FRADEN/YOON, for the same motivation of combination, further discloses the system of claim 31, wherein said system performs one of: keeping said first preset temperature at a constant value (as cited above, black bodies with preset temperature controlled by a temperature controller); varying said first preset temperature according to a preset sequence; varying said first preset temperature according to a temperature of said ambient air; varying said first preset temperature when said temperature of said target falls between a certain range; and varying said first preset temperature when said temperature of said target exceeds a certain value, wherein said certain value is greater than one of 370C, 37.50C, 380C, 38.50C, 390C, 39.50C, and 400C (FRADEN, para. 37).

Regarding claim 42, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 31, wherein said at least one of said heating and cooling units is a Peltier element (YOON, Para 37).

Regarding claim 43, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 31, wherein said temperature reference unit is one of fixedly and detachably coupled to said IR camera (YOON, Fig. 3).

Regarding claim 44, FRADEN/YOON, for the same motivation of combination, further discloses the assembly of claim 31, wherein said temperature reference unit is disposed closer to said target than said IR camera when said IR camera detects (Fig. 1, ir camera) said first and second amounts of said IR rays (FRADEN, Fig. 2, temperature reference unit closer to target).

Claim(s) 5-7 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraden (US 2007 /0153871 Al, hereinafter “Fraden”), in view of Yoon (US 20200309604 A1 hereinafter “Yoon”), further in view of LaVeigne et al. (US 20140314118 A1, hereinafter “LaVeigne”)

Regarding claim 37, FRADEN/YOON discloses the system of claim 31.
It is noted that FRADEN/YOON is silent about the system further comprising a first outer layer, wherein said first outer layer sits on top of said first pink body, wherein said first outer layer is one of deposited on, coated over, and sprayed on said first pink body, and wherein said first outer performs at least one of: minimizing absorption of one of water and water vapor therein; repelling water therefrom; resisting one of mechanical scratch, mechanical abrasion, and mechanical shock; and minimizing reflection of said IR rays therefrom (para. 45).
However, LAVEIGNE discloses the system further comprising a first outer layer, wherein said first outer layer sits on top of said first pink body, wherein said first outer layer is one of deposited on, coated over, and sprayed on said first pink body, and wherein said first outer performs at least one of: minimizing absorption of one of water and water vapor therein; repelling water therefrom; resisting one of mechanical scratch, mechanical abrasion, and mechanical shock; and minimizing reflection of said IR rays therefrom (para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of FRADEN/YOON by adding LAVEIGNE's teaching so as to have benefit of having near ideal black bodies with a desired radiance, including the emissivity and the radiance of the environment.

Regarding claim 38, FRADEN/YOON/LAVEIGNE, for the same motivation of combination, further discloses the system of claim 37, wherein said first outer layer has a thickness which is less than one of 3 mm, 2 mm, 1 mm, 0.5 mm, and 0.1 mm (LAVEIGNE, para. 44).

Regarding claim 5, FRADEN/YOON/LAVEIGNE, for the same motivation of combination, further discloses the assembly of claim 1, further comprising an outer layer provided over an outer surface of said sensing unit (see out layer citation above), wherein said outer lay has an IR-ray emissivity which is greater than 0.9 (see IR emissivity citation above).

Regarding claim 6, FRADEN/YOON/LAVEIGNE, for the same motivation of combination, further discloses the assembly of claim 5, wherein said outer layer is one of deposited over, coated over, and sprayed on said sensing unit (see coated citation above).

Regarding claim 7, FRADEN/YOON/LAVEIGNE, for the same motivation of combination, further discloses the assembly of claim 5, wherein said outer layer has a thickness which is less than one of 3 mm, 2 mm, 1 mm, 0.5 mm, and 0.1 mm (see thickness citation above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090236548 A1	Fused test source
US 20090139975 A1	RADIATION APPARATUS WITH CAPABILITY OF PREVENTING HEAT CONVECTION
US 20140314118 A1	BLACKBODY FUNCTION
US 20100292950 A1	RADIATION THERMOMETRY AND RADIATION THERMOMETRY SYSTEM
US 20200309604 A1	SELF-REFERENCED AMBIENT RADIATION THERMOMETER AND PROCESS FOR DETERMINING A TEMPERATURE OF A BLACKBODY OBJECT
US 20020021739 A1	Blackbody cavity for calibration of infrared thermometers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485